DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Comment re Claim 1
In the amendment filed December 10, 2020, claim 1 now recites “[A] workpiece replacing apparatus to deliver a workpiece into an intra-machine space enclosed inside a housing of a machine tool from an extra-machine space outside the housing of the machine tool and to deliver the workpiece machine by the machine tool to the extra-machine space from the intra-machine space”, and further recites “a secured cover comprising a portion of the housing and secured to a securing member of the machine tool, the secured cover defining a partition between the intra-machine space and the extra-machine space, the secured cover having a wall with an inner wall surface facing the intra-machine space and an outer wall surface facing the extra-machine space, the wall being provided with a cover opening bridging the inner wall surface and the outer wall surface”, and also recites “a movable cover comprising another portion of the housing and integral with the arm device or in engagement with the arm device, the movable cover being turnable relative to the secured cover about an axis extending parallel to one of a portion of the inner wall surface adjoining the cover opening and a portion of the outer wall surface adjoining the cover opening…”.  

Paragraph 0020 as originally filed teaches that the axes X, Y, and Z are “perpendicular or substantially perpendicular to each other”.  
Paragraph 0033 teaches that “[T]he arm base 215 is disposed on the secured cover 221 of the housing 202 such that the arm base 215 is turnable relative to the secured cover 221 around a pivot parallel or substantially parallel to the Y axis”, and described the turning center of the arm base 215 as being “P”.  
Furthermore, paragraph 0055 teaches that the movable cover 222 (shown in Figures 7A-8A) includes a supporting plate 270, a curved plate 280, and an extended plate.  Paragraph 0056 teaches that the supporting plate 270 (of the movable cover 222) is secured to the arm body 211 such that the arm body 211 and the movable cover 222 are turnable relative to the secured cover.  Additionally, paragraph 0057 teaches that the movable cover 222 and the arm body 211 are thus integral with each other, and that “[T]he movable cover 222 turns around the turning center P of the arm body 211 in conjunction with the turning of the arm body 211”. 
Additionally, paragraph 0039 (particularly as amended 7/13/2020) is as follows (emphasis on italicized portions):
[0039] As illustrated in FIG. 5, the secured cover 221 includes a secured cover body wall 230, a recessed cover 240, a projecting cover 250, and a bottom plate 260. The secured cover body wall 230 is a flat plate portion of the secured cover 221 covering the four sides of the bed 10. The secured cover body wall 230 defines one of the lateral surfaces of the secured cover 221 that faces in the X-axis direction. In the present embodiment, the secured cover body wall 230 is integral with adjacent ones of the lateral surfaces of the secured cover 221.  Alternatively, the secured cover body wall 230 may be a component separate from the secured cover 221. In this case, the secured cover body wall 230 may be retrofitted to the secured cover 221.

All that being said, given that the body wall 230 of the secured cover 221 is disclosed as a flat plate (paragraph 0039; Figure 8B, Figure 1), and given that one of the lateral surfaces thereof is described as “facing in the X-axis direction”, and given that there is disclosure indicating that the X, Y, and Z axes (shown in, for example, Figures 1 and 8B) are perpendicular (paragraph 0020), and given that there is also disclosure indicating that arm base 215, arm body 211, and movable cover 222 all turn around turning center P (paragraphs 0033, 0055) that is parallel or substantially parallel to the Y axis (paragraph 0033), it is noted that thus, lateral surfaces of the body wall 230 of the secured cover 221 that “face in” the X-axis direction (paragraph 0039) are thus perpendicular to X, and extend in the Y direction (see Figure 8B), which is parallel to P.  This is consistent with the limitation in claim 1 as presented 12/10/2020 which states “the secured cover” (221) “having a wall” (230) “with an inner wall surface facing the intra-machine space and an outer wall surface facing the extra-machine space, the wall” (230) “being provided with a cover opening” (203) “bridging the inner wall surface and the outer wall surface”, and “a movable cover” (222) “comprising another portion of the housing” (202) “and integral with the arm device” (201) “or in engagement with the arm device” (201), “the movable cover” (222) “being turnable relative to the secured cover” (221) “about an axis” (P) “extending parallel to one of a portion of the inner wall surface” (i.e., of wall 230) “adjoining the cover opening” (203) “and a portion of the outer wall surface” (i.e., of wall 230) “adjoining the cover opening” (203).  
Claim Rejections - 35 USC § 112
Claims 1 and 3-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 1, lines 8-9, the claim recites “the secured cover having a wall with an inner wall surface facing the intra-machine space and an outer wall surface facing the extra-machine space”.  However, it is unclear as set forth in the claim whether “and an outer wall surface facing the extra-machine space” is intended to go with “the secured cover having a wall with…”, or whether such is intended to go with “inner wall surface facing…”, i.e., “the secured cover having a wall with an inner wall surface…and (having) an outer wall surface…”, vs. “the secured cover having a wall with an inner wall surface facing the intra-machine space and (facing) an outer wall surface facing the extra-machine space”.  In the event that the intent was for “and an outer wall surface…” to go with “secured cover having a wall with…”, then Examiner suggests inserting “having” in line 9 between “and” and “an outer wall surface” for clarity.  
In claim 1, lines 14-17, the claim recites “the movable cover being turnable relative to the secured cover about an axis extending parallel to one of a portion of the inner wall surface adjoining the cover opening and a portion of the outer wall surface adjoining the cover opening”.  However, it is unclear as set forth in the claim with what “and a portion of the outer wall surface adjoining the cover opening” is intended to go, i.e., “parallel to” vs. “adjoining”.  In the event that such is intended to go with “parallel to”, Examiner suggests language such as “the movable cover being turnable relative to the secured cover about an axis extending parallel to :  (i) a portion of the inner wall surface adjoining the cover opening, and (ii) a portion of the outer wall surface adjoining the cover opening”.  
Claim Rejections - 35 USC § 102
Claims 1 and 6-8, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0304958 to Maerzinger et al.
Maerzinger et al. teaches a workpiece replacing apparatus to deliver a workpiece, such as workpiece 14, into an intra-machine space 6 enclosed inside a housing (having side walls 7 and door 8; see Figure 1 and paragraph 0020, for example) of a machine tool 1, from an extra-machine space (including at least space 13, as well as all space to the right of 13 re Figures 1 and 3, for example, and all other space outside of side walls 7) outside the housing of the machine tool 1, and to deliver the workpiece machined by (one or more tool spindles 3 of) the machine tool 1 to the extra-machine space from the intra-machine space 6.  See Figures 1, 3, and paragraphs 0020-0022, for example.
The workpiece replacing apparatus includes a secured cover (see 7+7+7 depicted in Figure 1, for example, labeled below in the annotated reproduction of Figure 1 as A, B, and C) that comprises a portion of the aforedescribed housing, which secured cover is secured to a “securing member”, such as, for example, the member labeled in the annotated reproduction of Figure 1 below as “Q1”, of the machine tool 1.  See Figure 1.  Additionally, the secured cover A+B+C has a wall C having an inner wall surface (i.e., the left vertical surface of C re Figure 1) “facing” the intra-machine space 6.  Wall C additionally has an outer wall surface (i.e., the vertical right surface of C, for example) “facing” the aforedescribed “extra-machine space”.  
[AltContent: textbox (Workpiece manipulator)][AltContent: connector][AltContent: arrow][AltContent: textbox (C)][AltContent: connector][AltContent: textbox (B)][AltContent: connector][AltContent: textbox (A)][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    423
    638
    media_image1.png
    Greyscale


[AltContent: textbox (Q1)]


The wall C is provided with a cover opening bridging the inner and outer wall surfaces.  See Figures 1 and 3, noting that loading door 8 is provided in such cover opening so as to pivot (about pivot axis 12) by at least 180 degrees, and if desired, by more than 360 degrees.  See paragraph 0021-0022 and 0011, for example, as well as Figures 1 and 3.  
The Maerzinger et al. reference teaches a movable cover (the loading door 8) that comprises another portion of the housing.  An arm device including, for example, at least one of the workpiece support holders 10+11 (Figures 1-4), is integral with or in engagement with the movable cover 8.  See, for example, Figures 1-4 and paragraph 0022.  The movable cover 8 is 
Regarding claim 6¸ note that the arm device 10+11 includes an “arm body” 10 (see the arm body labeled below in the annotated reproduction of Figure 3, for example) that is movable in conjunction with movement of the movable cover 8 about axis 12.  See Figures 1-4 and paragraph 0022, for example.  Additionally, the arm device 10+11 includes a gripper 11 that is supported by the arm body 10 such that the gripper 11 is turnable (about axis 12 as movable cover is pivoted about axis 12 as described in at least paragraph 0022).  The gripper 11 is configured to grip the workpiece 14 (to the arm body 10 and cover 8, for example), which thus prevents the workpiece 14 from falling off of the movable cover 8 as the cover 8 is pivoted about 

[AltContent: textbox (Arm body)][AltContent: connector]
    PNG
    media_image2.png
    591
    487
    media_image2.png
    Greyscale


Regarding claim 7, Maerzinger et al. teaches a machine tool 1 that includes the aforedescribed workpiece replacing apparatus.  See at least Figure 1.  Additionally, the machine tool includes a workpiece retainer (i.e., the inherently present structure of the workpiece 
The machine tool 1 additionally includes a tool retainer (e.g., at least one of the tool spindles 3, or alternatively, the tool chucking structure of one of the tool spindles 3) that is disposed “inward of” the secured cover A+B+C (such as in the intra-machine space 6; see Figure 1 and paragraph 0020, for example).  The tool retainer is configured to retain a machining tool for use in machining of the workpiece 14 retained by the workpiece retainer of the workpiece manipulator 4.  See Figure 1 and paragraphs 0020 and 0022, for example.  
Furthermore, Maerzinger et al. teaches a transporter (e.g., the workpiece manipulator 4 labeled above) to move the workpiece retainer (i.e., the aforedescribed inherently present structure that clamps/fixes 5 to workpiece manipulator 4) relative to the tool retainer (3 or a tool chucking structure thereof) for machining of the workpiece 14, and to move the workpiece retainer (of workpiece manipulator 4) relative to the arm device 10+11 for delivery of the workpiece 14 between the workpiece retainer (of workpiece manipulator 4) and the arm device 10+11 (see Figures 1-4, paragraphs 0010-0011, 0020-0022).  
claim 8, the arm device 10+11 is turnable about the axis 12 (via a rotary drive, as disclosed in paragraph 0022, for example) to deliver the workpiece 14 between the intra-machine space 6 and the aforedescribed extra-machine space through the cover opening (in which movable cover 8 is located).  See Figures 1-4 and at least paragraph 0022, for example.  
Allowable Subject Matter
Claims 3-5 would be allowable if rewritten, without broadening the claims in any way, to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, attention is directed to Figures 1 and 3 of CH 654237. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-



/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
March 25, 2021